Citation Nr: 1824266	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-25 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with substance abuse.

2.  Entitlement to a total disability rating, based on individual unemployability due to service-connected disabilities (TDIU), prior to August 10, 2015.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with substance abuse, assigning a 30 percent evaluation, effective July 13, 2011.

The Veteran testified before the undersigned at a March 2016 Travel Board hearing.  The hearing transcript is of record.  

In a July 2013 rating decision, the RO granted an increased rating of 50 percent for service-connected PTSD with substance abuse, effective July 13, 2011.  The issue of an increased initial rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran has submitted additional medical evidence, which has not been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.


FINDINGS OF FACT

1.  Prior to April 13, 2012, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Beginning April 13, 2012, the Veteran's PTSD has resulted in total occupational and social impairment.

3.  As of July 13, 2011, the Veteran's service-connected PTSD precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2012, the criteria for a 70 percent initial rating, but no higher, for PTSD with substance abuse, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Beginning April 13, 2012, the criteria for a 100 percent initial rating for PTSD with substance abuse have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for the assignment of TDIU have been met as of July 13, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  The appellant was afforded the opportunity to submit additional evidence as well as testify at a Travel Board hearing in March 2016.  The Veteran submitted additional evidence in March 2016.  Neither the information of record nor the contentions of the appellant suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.  

Legal Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's service-connected PTSD is currently rated at 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Diagnostic Code, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.  

A GAF score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51 to 60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score of 61 to 70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  


Analysis

In a March 2012 rating decision, the RO granted service connection for PTSD with substance abuse.  A 30 percent rating was assigned, effective July 13, 2011.  In a July 2013 rating decision, the RO granted an increased rating of 50 percent for the service-connected PTSD with substance abuse, effective July 13, 2011.  The Veteran continues to appeal this initial rating.

Period Prior to April 13, 2012

On VA examination in September 2011, the Veteran complained of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  With regard to social life, he reported that his wife had died in 2009, but he got along well with his children, until he got angry.  He was not in a romantic relationship.  He did communicate with his sister-in-law and attended church occasionally.  He also reported violent behavior in 1977, when he shot and wounded 2 men.  With regard to employment, he noted that he had worked for Philip Morris for 23 years and that he had problems on the job that resulted in being fired on more than one occasion, but he was able to be rehired with union help.  He was taking psychotropic medication.  The examiner concluded that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Notwithstanding the findings of the September 2011 VA examination, the Board finds that prior to April 13, 2012, the Veteran's PTSD symptoms more nearly approximated the criteria for a 70 percent rating.  In this regard, during this period, the Veteran was not working and had reported significant problems during his last period of employment, which included arguments and verbal altercations with co-workers and multiple firings.  He also demonstrated significant social impairment during this period.  In this regard, he only reported having a good relationship with his children, and only when he was not angry.  Furthermore, although he reportedly communicated with his sister-in-law, there is no indication as to the frequency of such communication and his sporadic church attendance did not seem to include any friendships with other members.  The Veteran's judgment and thinking were also obviously impaired during this time, as he reported suicidal ideation, and had demonstrated homicidal ideation in the past (shooting 2 people), and his reports of anger problems and violent behavior demonstrate that he had impaired impulse control.  He was also chronically depressed and presented with a flattened affect.  Based on this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that prior to April 12, 2013, the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent disability rating.

As there was no evidence of total social and occupational impairment during this period, in that the Veteran did still maintain good relationships with family members, including his adult children and a sister-in-law, and still attempted to socialize-attending church, a rating in excess of 70 percent is not warranted.

Consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Period Beginning April 13, 2012

The Board finds that beginning April 13, 2012, the Veteran's PTSD symptoms meet the criteria for a 100 percent rating.

The Veteran underwent a mental status examination in April 2012, by private psychologist, J. R. A.  With regard to social interactions, he reported that his wife died in 2009 and he had not had a romantic relationship since that time, although he would go out to dinner with someone.  He lived alone and reported having two adult sons.  With regard to employment, he noted that he had last worked for Philip Morris from 1987 to 2009, until the plant shut down in July 2009.  He also reported that he lost his job because of interpersonal problems with co-workers and emotional and behavioral problems.  He also reported that he had problems on every job since his discharge, due to PTSD symptoms.

On mental status examination, the Veteran's self-presentation was vague and digressive; he was cooperative, but listened marginally; attention span was short and concentration was mildly impaired; psychomotor activity was normal; speech patterns tended to be coherent, but hesitant and tangential; ability to abstract was marked by fluctuation between abstract and concrete levels; calculation was slow but accurate; affect was normal.  He reported his mood as lonesome, even before his wife died.  He also reported mood swings, including hitting walls, screaming and yelling.  He complained of daily depression and suicidal ideation.  He also complained of severe sleep impairment, low energy, agitation, psychomotor pressure, anxiety, social isolation, obsessional compulsions (keeping everything clean and showering frequently), paranoia, suspicion, and borderline hallucinations or illusions.  He also reported severe anger problems, aggressiveness and violent behavior-felt like harming others, shot a couple of people, shot at people and involved in fights.  The examiner concluded that judgment was fair and insight limited, memory was broadly intact, although somewhat spotty and inexact for specifics.  Attention and concentration were marginal.  Associations were loose and stream of thought was scattered.

The psychologist. concluded that the Veteran had severe associated poly substance dependence and mood disorders, as well as paranoid ideation, homicidal feelings toward others with serious attacks on others and prominent suicidal ideation.  He suggested that in view of his ongoing drug and alcohol use and dependence, as well as his impulse to harm himself or others, a period of hospitalization would be highly useful.  The doctor noted further that the Veteran met the criteria for involuntary hospitalization because of his diagnosis of alcohol dependence and his prima facia evidence of at least passive danger.  He opined that the Veteran was far more seriously disturbed, due to service-connected problems, than his rating at that time indicated.  He diagnosed chronic PTSD, a mood disorder and polysubstance dependence (which was noted to be secondary to his PTSD), and assigned a GAF score of 47, indicative of major impairment.

During another evaluation with Dr. J. R. A. in March 2016, the Veteran presented as vague and easily confused.  His PTSD symptoms at that time included unwanted memories; nightmares with severe sleep impairment, including insomnia and early awakening; associative flashbacks; psychological distress that symbolized or resembled aspects of his past traumatic events; physical reactions such as racing heartbeat, breathing changes and sweating; avoidance behavior; short and long-term memory problems; guilt; diminished interest or pleasure in usual activities; detachment and complete social alienation-only feeling comfortable talking to medical personnel; inability to experience positive emotions; unprovoked irritability, aggression and anger, including periods of violence (pushing, shoving, fighting); reckless and self-destructive behavior, including drug and alcohol dependence; hypervigilance; exaggerated startle response; problems with concentration and focus; and visual and auditory hallucinations.  On mental status examination, concentration was poor, attention span was short, speech patterns were hesitant and uncertain and speech was often frequently digressive and tangential, judgment and insight were poor, associations were loose and stream of thought was scattered.  The Veteran also reported continuous depression since service.  
Dr. J. R. A. concluded that the Veteran leads a morose, isolated life, drinking and taking drugs and when he goes out, he has a pronounced tendency for aggression towards others.  He also concluded that the Veteran's PTSD was significantly in excess of a 30 percent evaluation (as it was when he evaluated him in 2012) that his social and occupational functioning were markedly impaired; that he had deficiencies in most areas, including work, family relations, judgment, thinking and mood; and that he had impaired impulse control with unprovoked irritability and periods of violence.  The doctor also noted the Veteran's 15-20 history of suicidal ideation and concluded that his drug and alcohol dependence are passive attempts at self-sabotage and passive suicide.  

The Board finds that the Veteran's symptoms during this period, are indicative of total occupational and social impairment.  Particularly, the Board notes the Veteran's unprovoked irritability, anger and aggression with periods of violence, which show that he is in danger of hurting himself and others.  Furthermore, the Board finds that although the Veteran has reported communicating with his sons (who do not live near him) and medical personnel during this period, he has not indicated that he has any other relationships and has in fact noted, that he wants to be alone.  He also has not worked during this period and the Board finds that based on the significant symptomatology he has reported, and his past employment history, maintaining employment would likely not be possible.  The Board also notes that the Veteran has reported visual and auditory hallucinations during this period and his persistent suicidal ideation puts him at danger for harming himself, especially given his persistent drug and alcohol abuse, secondary to his PTSD.
Based on this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that, beginning April 13, 2012, the Veteran's PTSD symptomatology more nearly approximates the criteria for a 100 percent disability rating, based on total social and occupational impairment.

TDIU Prior to August 10, 2015

The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified. Such consideration would include education and occupational experience.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran contends that he has been unemployable due to his service-connected PTSD and residuals of prostate cancer since 2009.  See February 2016 VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran has been service connected for residuals of prostate cancer effective June 2, 2008.  The RO granted entitlement to TDIU in a March 2016 rating decision, effective August 10, 2015.  However, the RO acknowledged that it did not consider the Veteran's PTSD in the decision.  Furthermore, the Veteran now meets the schedular criteria for TDIU as of July 13, 2011, due to the increased ratings for PTSD with substance abuse granted herein.  38 C.F.R. § 4.16(a).  

The Board finds that the evidence shows that the Veteran has been unemployable, due to his PTSD with substance abuse since he was granted service connection effective July 13, 2011.  In this regard, the Veteran reported on VA examination in September 2011 that he had problems throughout his 23-year employment history with Philip Morris, due to his PTSD, which included arguments and verbal altercations with co-workers, which resulted in him being fired on more than one occasion.  During private evaluation in 2012, the Veteran reported that he lost his job with Philip Morris because of interpersonal problems with co-workers and emotional and behavioral problems.  He also reported that he had problems on every job since his discharge from the military, due to his PTSD symptoms.  A private psychologist concluded in 2016 that the Veteran's occupational functioning was markedly impaired and that the Veteran was a danger to himself and others due to his irritable, aggressive and angry behavior.  The Veteran has reported that he resigned from his last employment in 2009 when the plant closed and relocated and has not worked since.  He asserts that his unemployment is due to his PTSD, and there is no evidence of record to dispute this claim.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been unable to maintain gainful employment due to his service-connected PTSD with substance abuse since July 13, 2011, the beginning of the appeal period and that a TDIU is warranted from that date.

The Veteran contends that he has been unemployable since 2009.  However, the Veteran was not granted service connection for PTSD with substance abuse until effective July 13, 2011.  Therefore, he cannot be granted TDIU based on his PTSD prior to this date.  He did not appeal the effective date of the award of service connection for PTSD with substance abuse.  The Veteran was granted service connection for residuals of prostate cancer, effective June 2, 2008, but as he was assigned a noncompensable evaluation at that time, he did not meet the schedular criteria for TDIU.  Furthermore, there is no evidence of record showing that the Veteran's residuals of prostate cancer caused him to be unemployable, prior to July 13, 2011.  For these reasons, the Board finds that the Veteran is not entitled to a TDIU prior to July 13, 2011.


						(CONTINUED ON NEXT PAGE)

ORDER

A 70 percent rating, but no higher, for PTSD with substance abuse is granted from July 13, 2011, to April 12, 2012, subject to the laws and regulations governing the payment of monetary benefits.

A 100 percent schedular rating for PTSD with substance abuse is granted, from April 13, 2012, subject to the laws and regulations governing the payment of monetary benefits.

TDIU due to PTSD with substance abuse is granted from July 13, 2011, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


